Citation Nr: 0725504	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-35 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection a sinus disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an evaluation in excess of 10 percent for 
folliculitis of the posterior of the neck.  

4.  Entitlement to an earlier effective date for the 
assignment of a 10 percent disability evaluation for 
folliculitis of the posterior of the neck.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
May 1973, and from May 1973 to February 1977.  

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has submitted a written letter asking that he be 
allowed to provide testimony before a Board Veterans Law 
Judge.  He asked that he be allowed to present information on 
all of the issues noted on the front page of this action.  
Pursuant to 38 C.F.R. § 20.703 (2006), an appellant may 
request a hearing before the Board subject to the 
restrictions of 38 C.F.R. § 20.1304 (2006).  

A hearing on appeal will be granted if an appellant, or her 
representative, expresses a desire to appear in person.  See 
38 C.F.R. § 20.700 (2006).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2006), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.  In order to ensure full compliance with 
due process requirements, therefore, the RO/AMC must schedule 
such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) 
(2006).  As such, the claim will be remanded.

The RO should schedule the appellant for 
a Travel Board hearing, as requested in 
the veteran's request.  See 38 C.F.R. §§ 
20.703, 20.704, 20.1304 (2006).  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.

Thereafter, if otherwise in order, the claims file should be 
returned to the Board for appellate review.  The Board 
intimates no opinion as to the outcome of this case.  No 
action by the appellant is required until he is so informed.  
The purposes of this REMAND are to schedule a Travel Board 
hearing and to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


